DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm et al. (U.S. PGPub No. 2019/0137253 A1) in view of Freerks et al. (U.S. Patent No. 5,980,194).
 	As to claims 1, 16 and 19, Trenholm discloses and shows in figure 1, a sensor controller, method or computer readable medium comprising: 
a sensor circuit comprising (structures cited below): 
a light source driver (102) to generate a driving signal (optical signal for source) ([0066], ll. 1-3); 
a demultiplexer (130) to produce, using the driving signal, a plurality of output driving signals (i.e. each signal that goes to the respective scanner head 121), wherein each of the plurality of output driving signals is to be delivered to one of a plurality of sensors (explicitly shown in figure 1) ([0051]): 
an amplifier coupled to each of the plurality of sensors, the amplifier to ([0055]): 
receive a first signal from a first sensor of the plurality of sensors, wherein the first signal is associated with a first event representative of a position i.e. position of defect in layers of a substrate (e.g. vehicle part layers) within a device manufacturing machine (where implicitly if the device is measuring a part right after painting it is within the device manufacturing machine) and generate, based on the received first signal, a second signal ([0055]; [0060], ll. 13-15; [0123], ll. 1-14, as disclosed the amplifier can be put in either the input or output path to increase the quantity of photons detected and in both cases obviously the amplification can be said to produce a new or “second” signal); and 
a logic circuit (200) comprising: 
a memory device (280) storing instructions ([0063], 15-19); and 
a processing device (260) coupled to the memory device, wherein the processing device is to obtain, using the stored instructions and based on the third signal, information about the position of the substrate ([0063], ll. 15-20; [0076]; [0077], where the examiner is interpreting that the depth scans inherently contain positional information of the substrate or the data would not be able to form layer images as disclosed).
Trenholm does not explicitly disclose an analog-to-digital converter to receive the second signal and generate, based on the second signal, a third signal.
However, Freerks does disclose in (Abstract, ll. 10-14; col. 9, ll. 46-49) the basic concept of taking an optical voltage signal and converting it from an input analog signal to an output digital signal so it can be analyzed by computer circuitry.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trenholm with an analog-to-digital converter to receive the second signal and generate, based on the second signal, a third signal in order to provide the advantaged of expected results/increased efficiency in using a common ADC one can make a signal for ease of processing in an accurate and highly efficient computer-based processing system.
As to claim 2, Trenholm discloses a sensor controller, wherein the position of the substrate within the device manufacturing machine is a position of the substrate relative to a robot used to transport the substrate within the device manufacturing machine ([0056]).
Trenholm does not explicitly disclose where the robot has a robot blade for transport.
However, Freerks does disclose in (Abstract, ll. 1-7) the basic concept of using a robot blade to move and transport a wafer.  Obviously, a basic robot blade can be used to transport a plurality of objects as it is simply a flat surface attached to a robot arm as disclosed in Trenholm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trenholm with a robot blade for transport in order to provide the advantages of expected results in using a known robot attachment in a known manner to efficiently and predictably allow transport of an object under inspection from one location to another.
 	As to claim 3, Trenholm discloses a sensor controller, wherein each of the plurality of sensors comprises a light source (127) that is driven by an electrical signal ([0054], where implicitly the scanner is not always on or always off, as such it is clearly driven by some electrical signal).
Trenholm in view of Freerks does not explicitly disclose a light-emitting diode (LED), the light source driver is an LED driver, and the driving signal is an electric signal.
	However, Trenholm does disclose in ([0054]) the use of an infrared line scanner. The examiner takes Office Notice that infrared LED sources are well-known in the art to provide infrared light in the manner required for line scanning.  Further obviously again the LED source is not always on or off, as such it inherently requires some type of LED driver which provides an electric signal at the very least to turn the source on and off.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trenholm in view of Freerks with a light-emitting diode (LED), the light source driver is an LED driver, and the driving signal is an electric signal in order to provide the advantage of expected results in using a known LED source in a known manner on can efficiently with low cost provide light to the sample under test for distance determination.
 	As to claim 4, Trenholm discloses and shows in figure 1, a sensor controller, wherein the demultiplexer is an electronic demultiplexer (Fig. 2, [0081], clearly if the computing module controls the multiport selector (i.e. demultiplexer) it receives and electrical signal from the computer).
 	As to claim 5, Trenholm discloses and shows in figure 1, a sensor controller of claim 1, wherein the driving signal is an optical signal (i.e. optical signal from laser 102), and wherein each of the plurality of output driving signals is delivered to a respective sensor of the plurality of sensors via an optical fiber (explicitly shown in figure 1, [0061], ll. 1-4 discloses an “output line” which the examiner is interpreting as a form of optical fiber; further [0055], discloses using a fiber amplifier).
 	As to claim 6, Trenholm discloses a sensor controller of claim 1, wherein the demultiplexer is an optical demultiplexer (i.e. where the examiner is interpreting the resonator mirror as a form of optical demultiplexer) ([0061], ll. 1-8) .
 	As to claim 7, Trenholm discloses a sensor controller, wherein the first sensor of the plurality of sensors comprises: a sensor head (i.e. 121 and 106) to output a light signal driven by a respective output driving signal of the plurality of output driving signals (i.e. each respective signal that gets relayed to each respect head 121); and a light detector (106) to detect the light signal output by the sensor head and to generate the first signal associated with the first event representative of the position of the substrate ([0061]; [0068]).
 	As to claim 8, Trenholm disclose a sensor controller, wherein the sensor head comprises an output optical fiber (i.e. output optical line) ([0061], ll. 2-4).
	Trenholm does not explicitly disclose wherein the light detector comprises an input optical fiber.
	However, Freerks does disclose in (col. 10, ll. 30-32) the basic concept of using fiber optics to relay light to a detector sensor.  The examiner further notes that doing so obviously removes/reduces any chance of ambient light from reach the detector surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trenholm wherein the light detector comprises an input optical fiber in order to provide the advantage of expected results in using a fiber optics to also relay light to the detector one can remove ambient light noise from reaching the detector while also providing a more remote location of a detector if desired with the freedom provided in using common fiber.
 	As to claim 9, Trenholm discloses a sensor controller, wherein the light detector comprises a photoelectric element, and wherein the first signal is produced by the photoelectric element ([0060], ll. 1-7).
	As to claim 15, Trenholm discloses a sensor controller, wherein the sensor circuit is to: receive a fourth signal from a second sensor (i.e. the other sensor head 121 coupled to the detector 106) of the plurality of sensors, wherein the fourth signal is associated with a second event representative of the position of the substrate; and generate a fifth signal based on the received fourth signal; and wherein the information about the position of the substrate obtained by the processing device is further based on the received fifth signal ([0061]; [0068]).
 	As to claims 17 and 20, Trenholm discloses a method, further comprising: providing, by the processing device, the information about the position of the substrate to a master computing device (i.e. CPU 260) ([0063], ll. 23-26; [0129])).
 	As to claims 18 and 21, Trenholm discloses a method, further comprising: receiving, by the processing device, reprogramming instructions to change a setting of the amplifier, a light source driver, or one or more sensors of the plurality of sensors ([0087], for example to adjust the focal length via the distance module (294).
Claim(s) 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm et al. in view of Freerks et al. further in view of Leedy (U.S. PGPub No. 2017/0330876 A1).
 	As to claim 10 and 12, Trenholm does disclose connecting the compute to a network (150) ([0062], ll. 1-10)
	Trenholm in view of Freerks does not explicitly disclose a sensor controller, wherein the processing device comprises a field programmable gate array (FPGA) and a custom logic, the custom logic comprising a software component configured to obtain the information about the position of the substrate based on the third signal or the logic circuit further comprises an application-specific integrated circuit to identify the sensor controller to an outside network.
However, Leedy does disclose in ([0036]) the advantages of using either a FPGA or ASIC in processing of data.  Specifically a FPGA has a very short development process and overall lower performance vs an ASIC.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trenholm in view of Freerks with a sensor controller, wherein the processing device comprises a field programmable gate array (FPGA) and a custom logic, the custom logic comprising a software component configured to obtain the information about the position of the substrate based on the third signal or the logic circuit further comprises an application-specific integrated circuit to identify the sensor controller to an outside network in order to provide the advantages of expected results in using two incredibly well-known circuit configurations one can either optimize for short development or higher performance in a predictable fashion.
 	As to claim 13, Trenholm discloses a sensor controller, wherein the outside network comprises a master computing device, and wherein the information about the position of the substrate is to be output to the master computing device (inherently sending the data outside the network requires some type of “master computer” as the data needs something to accept and process the data) ([0062], ll. 1-10).
 	As to claim 14, Trenholm discloses a sensor controller, wherein the sensor controller is reprogrammable by the master computing device ([0087], for example to adjust the focal length via the distance module 294).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Trenholm et al. in view of Freerks et al. in view of Leedy further in view of Hausschmid et al. (U.S. PGPub No. 2003/0139829 A1).
 	As to claim 11, Trenholm in view of Freerks further in view of Leedy fails to discloses a sensor controller, further comprising a dual-ported memory device to store the software component when the sensor controller is powered-up.
	However, Hausschmid does disclose in ([0047]) a position determination system that uses dual-ported memory (obviously when the system is power-up) to allow simultaneous correcting of the input signals while updating a table of measured results.  Obviously running more operations in parallel in the system of Trenholm would yield a more efficient system capable of measurement from multiple measurement sources.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Trenholm in view of Freerks further in view of Leedy with a sensor controller, further comprising a dual-ported memory device to store the software component when the sensor controller is powered-up in order to provide the advantage of increased efficiency in using a dual-ported memory device one can run more operations in parallel thus processing the device data under measurement in a more efficient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886